Citation Nr: 0609878	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-30 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied service connection for PTSD 
and depression/anxiety.

The appellant was afforded a personal hearing at the RO 
before the undersigned Veterans Law Judge in April 2005.  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy and 
the occurrences of his claimed in-service stressors are not 
supported by credible supporting evidence.  

3.  The preponderance of competent evidence is against a 
finding that the veteran's current PTSD was incurred, 
aggravated by or is otherwise etiologically related to his 
active service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in August and October 2003, the RO advised 
the veteran of the essential elements of the VCAA.  He was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  He was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  He was advised of the types 
of evidence needed to substantiate his claim for service 
connection.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The August 2003 letter specifically 
informed the veteran of the types of evidence that would be 
relevant to his claims and that it was his "responsibility" 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Similar instructions were provided to the veteran in the 
October 2003 letter.  When considering the August and October 
2003 notification letters, the Board finds that the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims on appeal.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  These letters therefore provided the 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The December 2003 rating decision and the April 2004 
statement of the case (SOC) collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for 
service connection.  The April 2004 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, with regard to the issue of service 
connection for PTSD, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Oklahoma City VA medical center (VAMC), the Bass Baptist 
Health Center, Dr. Corday, Dr. Janzen, and J. Shafer, LSW.  
During the hearing conducted at the RO the veteran stated 
that he received a psychiatric evaluation in conjunction with 
his application for social security disability benefits.  VA 
has not obtained a report of that evaluation or other records 
of the social security application.  Deciding the issue of 
service connection for PTSD without these records does not 
prejudice the veteran because the decision in this case 
depends upon the lack of corroborating evidence to 
substantiate or verify the occurrence of the claimed 
inservice stressors.  While the social security records may 
contain medical nexus opinions such opinions cannot satisfy 
the requirement of credible corroborating evidence of the 
occurrence of an inservice stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Since the social security records 
would necessarily lack the evidence necessary to alter the 
decision in this case, the absence of these records does not 
prejudice the veteran.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.  

The veteran was diagnosed with PTSD by a VA clinician in 
August 2004 and by a private physician in March 2004.  

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, '....Where...VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.'  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau at 395.  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran is not claiming that stressors 
related to combat caused his PTSD.  The occurrence of the 
claimed inservice stressors therefore must be substantiated 
or verified by corroborating evidence.  

The veteran claims several stressors associated with his 
active service.  Primarily, he asserts that these stressors 
occurred in conjunction with his duty as an ambulance driver 
in Okinawa from July to December 1970.  According to the 
veteran, this duty required him to attend to victims of 
suicide attempts.  Other stressors stated in the claims 
folder are related to his basic training in the service.  
These consisted of being forced to engage in combat with 
other recruits, being struck by his basic training 
instructor, and observing a basic training instructor 
physically assault another recruit.  

No evidence of record corroborates any of these claimed 
stressors.  Service records indicate that the veteran was a 
motor vehicle operator in service but do not specifically 
state an assignment as an ambulance driver.  While service 
medical records contain entries in October and November 1970 
concerning a personality disorder, there is no mention of 
complaints about the alleged incidents that he claims as 
stressors.  Rather, the records note that the veteran was 
dissatisfied with military life and sought release from his 
tour of duty.  Nor do any entries refer to any of the alleged 
incidents in basic training.

Furthermore, the veteran has not been able to provide enough 
information for VA to corroborate his claimed stressors.  On 
a form dated in September 2003 he indicates casualties 
connected to his claimed stressors, including a service 
member who allegedly set himself on fire.  However, he could 
not narrow the time span to less than 8 months and could not 
list the name of this individual.  He asserts that his 
ambulance duty brought him in contact with at least half a 
dozen suicide victims but cannot provide any information as 
to the identity of these alleged victims.  

The veteran has been given ample opportunity to provide 
identifying information of these alleged victims, including a 
questionnaire received back from him in September 2003 and 
the April 2005 hearing conducted at the RO.  He has not 
provided this information.  Indeed, the veteran has not 
submitted any evidence of the occurrence of the claimed 
stressors other than his own account.  Nor has he been able 
to provide a sufficiently narrow time frame for VA to request 
a records search from the Marine Corps Historical Center 
(MCHC).  See VBA Fast Letter 05-08 (June 7, 2005) (stating 
that the MCHC is the proper organization to request 
information regarding stressors during U.S. Marine Corp 
service, and that a 60 day time frame must be specified when 
requesting research by the MCHC).  Since the veteran has not 
provided sufficient identifying information, VA is unable to 
corroborate any of these claimed stressors.  

The Board finds that there is no credible supporting evidence 
to substantiate the occurrence of any claimed inservice 
stressor.  Thus, the veteran's claim fails to satisfy one of 
the essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor. 38 
C.F.R. § 3.304(f).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for PTSD and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied. 


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the April 2005 hearing conducted at the RO, the 
veteran testified that he had received a psychiatric 
evaluation in conjunction with his application for social 
security disability benefits.  Other than a brief notation 
provided by the veteran, the claims file is absent for this 
veteran's records and reports from the social security 
administration.  Any records or reports relevant to his claim 
for an acquired psychiatric disorder, to include major 
depressive disorder, should be obtained from the social 
security administration and associated with the claims file. 

The veteran has been variously diagnosed as suffering from 
major depressive disorder, post traumatic stress disorder 
and, according to the veteran, affective disorder.  While his 
claim for service connection for PTSD has been decided, the 
record is incomplete with regard to his claim for an acquired 
psychiatric disorder to include major depressive disorder.  
Service medical records indicate that the veteran was seen 
for psychiatric related complaints in October and November 
1970.  While VA has obtained evidence of post service 
psychiatric treatment, no psychiatric examination to date has 
included a review of his claims folder.  In order to make a 
decision on the veteran's claim in this case, the Board 
requires clarification as to his current psychiatric 
diagnosis other than PTSD, if any, and a medical nexus 
opinion rendered after review of his claims folder.  

In view of the foregoing, VA must obtain a medical 
examination and medical opinion because these are necessary 
to make a decision on this claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c) (2005).   

Finally, the veteran should be given an updated VCAA letter 
in compliance with Dingess/Hartman v. Nicholson. 

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim for service 
connection for an acquired psychiatric 
disorder, to include major depressive 
disorder, send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for this claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Obtain social security administration 
records and reports relevant to this 
claim and associate them with the claims 
folder.

3.  Once the foregoing is accomplished, 
schedule the veteran for a VA examination 
by a psychiatrist to determine the nature 
and extent of any current psychiatric 
disorders, to include major depressive 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims folder was reviewed.  All 
necessary tests should be conducted.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran has a 
psychiatric disorder other than post 
traumatic stress disorder.  

If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that the psychiatric 
disorder, other than post traumatic 
stress disorder, had its onset during 
active service or is related to any in-
service disease, injury or event.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


